Citation Nr: 1222903	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the issue of entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1956 to October 1957.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision dated in July 2008 and sent to the Veteran in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  No new and material evidence was found therein with respect to entitlement to service connection for a nervous condition.  Further, service connection for tinnitus was denied.

In March 2011, the Board impliedly recharacterized the second issue comprising this appeal.  A claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran files a claim for the affliction his mental condition, whatever this condition is, causes him, so VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.  The Veteran in this case seeks service connection for a nervous condition.  The medical evidence of record shows that he has been diagnosed with depression not otherwise specified by history.  As set forth below, outstanding medical evidence may reveal additional psychiatric diagnoses.  The recharacterization has been made to be inclusive of each of the aforementioned.

Both issues comprising this appeal were remanded for additional development by the Board in March 2011.  This development fully or at least substantially has been completed.  Based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," the appeal once again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This appeal concerning whether new and material evidence has been submitted sufficient to reopen the issue of entitlement to service connection for a psychiatric disorder and entitlement to service connection for tinnitus unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.  VA indeed has a duty to assist claimants in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act of 2000.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

I.  Records

The duty to assist includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).  Once a claimant has authorized the release of non-Federal records to VA, reasonable efforts to help obtain them generally consist of an initial request and, if they are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2011).  The claimant shall be notified if VA is unable to obtain requested records.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).  Such notification shall include the identity of the records, an explanation of the efforts VA made to obtain them, a description of any further action VA will take regarding the claim to include deciding it based on the evidence of record unless the claimant submits the records, and a notice that the claimant ultimately is responsible for providing the records.  Id.  It may be provided at the same time as the final request for the records.  38 C.F.R. § 3.159(e)(1) (2011).

The Veteran authorized the release to VA of treatment records concerning his claimed nervous condition from private provider Dr. D.A.F.S. in September 2011, after the Board's March 2011 remand for additional development.  In October 2011, VA requested such records from Dr. D.A.F.S.  A letter was sent to the Veteran at the same time notifying him that the records request had been made and that it ultimately is his responsibility for providing the records.  

Currently, no treatment records from Dr. D.A.F.S. have been associated with the claims file or added to the Virtual VA "eFolder."  There is no indication that a follow-up request ever was made for them.  There further is no indication that the Veteran was notified of VA's inability to obtain them.  The October 2011 letter sent to him rather simply indicated that the records had been requested.  Another initial request as well as a follow-up request and contemporaneous notification to the Veteran of the inability to obtain the records, if necessary, accordingly shall be undertaken on remand if possible.  In this regard, it is noted that authorization to release records to VA is effective only for 180 days from the date of signature.  See VA Form 21-4142, Section III, Part 9B.  This period has been exceeded with respect to the authorization for Dr. D.A.F.S.  The Veteran thus must authorize the release of his records anew before commencement of the aforementioned actions.

When VA becomes aware of the existence of relevant non-Federal records during the pendency of a claim, notification will be sent to the claimant.  38 C.F.R. § 3.159(e)(2) (2011).  This notice shall request that the claimant provide enough information to identify and locate the records and authorize the release of the records to VA.  Id.; 38 C.F.R. §§ 3.159(c)(1)(i), (ii) (2011).  It alternatively shall request that the claimant obtain the records himself and provide them to VA.  Id.

A September 1998 VA treatment record concerning the Veteran's psychiatric state, which was associated with the claims file as a result of the additional development directed by the Board in its March 2011 remand, notes that he has received treatment at "Fondo Seguro del Estado."  An October 2004 VA treatment record concerning the Veteran's psychiatric state similarly indicates that he has received treatment for worker's compensation at "Fondo de Seguro del Estado."

No treatment records from "Fondo" have been associated with the claims file or the Virtual VA "eFolder" to date.  There is no indication that the Veteran has been requested to provide authorization for the release of private treatment records from "Fondo" to VA or alternatively to supply them to VA himself.  On remand, such requests must be made.

II.  Medical Examinations/Opinions

The duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury, or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

To date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding his entitlement to service connection for tinnitus.  The pertinent evidence of record with respect to the above requirements is summarized as follows.  

No current diagnosis of tinnitus is of record.  Yet"[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Tinnitus is a disability which laypersons are competent to identify.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran is a layperson because there is no indication that he possesses medical knowledge, expertise, or training.  Implied from the fact that he seeks service connection for tinnitus is his indication that he has tinnitus.

The Veteran's DD-214 shows that he was a pioneer, related to the civilian occupation of woodchopper, during active duty service.  Service treatment records do not show that he complained of, was treated for, or received a diagnosis of tinnitus.  He denied ear trouble as well as running ears at his active duty service entrance examination in December 1956 and his active duty service separation examination in September 1957.  No ear abnormalities were found upon clinical evaluation at either of these times.  The Veteran further indicated that there had been no change since his September 1957 separation examination in October 1957 when he actually separated.  However, the Veteran complained of an ear ache in conjunction with a cold in March 1957.  The right ear drum had "infected perforation with drainage."  The left ear drum was "injected throughout with loss of land marks."  Bilateral otitis media, suppurative on right and catarrhal on left, was diagnosed.  The Veteran was admitted to the hospital for a few days for treatment including medication, fluids, and ear drops.  He responded well.

The Veteran has asserted that his tinnitus was "incurred coincidental to [his] military service."  VA treatment records shows that he has denied tinnitus on several occasions to include twice in 2003, once in 2004, once in 2008, and twice in 2010.  A May 1995 VA treatment record, the earliest dated VA treatment record found, nevertheless documents that he complained of purulent secretions from his right ear.  Otitis and right otitis externa were diagnosed.  An undated VA treatment record (most likely dated prior to 2002 given the other records it was received with) additionally documents that the Veteran complained of hearing noise inside his right ear at all times for the previous month.  Right ear externa otitis was diagnosed.  The Veteran denied secretions but complained of right ear pain in April 2004.  He additionally denied tinnitus, as set forth above, but complained of hearing noise in his right ear at all times for the previous month.  Right ear secretions and erythema and edema in the canal were found.  There was some pain with pinna movement.  A diagnosis of external right side otitis was rendered.

It is clear that the Veteran meets the first two requirements for providing a VA medical examination and/or opinion.  He has diagnosed himself with tinnitus and he had an ear problem, albeit not tinnitus, during service.  With respect to the third requirement, the Veteran's assertion that his tinnitus was incurred coincidental to his active duty service is interpreted to include an assertion of tinnitus persisting from the time of this service to present.  The Veteran asserts continuity of symptomatology, in other words.  At least some medical evidence of continuity of tinnitus exists from May 1995 onward.  While the Veteran also denied tinnitus during this timeframe, it appears that he may have been confused as to what tinnitus is at least early on.  He indeed denied tinnitus while at the same time complaining of hearing noise at all times in April 2004.  It further is noted that English is the Veteran's second language.  Even with the above, no competent medical evidence regarding whether or not there exists a link between his active duty service, to include the ear problems he experienced therein or otherwise, and his self-diagnosed tinnitus.  The fourth and final requirement therefore is met.  As such, arrangements for a medical examination complete with medical opinion concerning tinnitus must be made on remand.  

With respect to a psychiatric disorder, a determination on whether there exists new and material evidence sufficient to reopen the issue of entitlement to service connection cannot be made now in light of the outstanding pertinent private treatment records discussed above.  If new and material evidence is found on remand based on these records in conjunction with all other evidence (both previous and additional newly submitted during the course of the remand), a subsequent determination on whether entitlement to service connection is warranted must be made.  Reaching this subsequent determination entails that consideration first be given to whether a VA medical examination complete with opinion is required in order to fulfill the duty to assist.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran regarding private treatment records from Dr. D.A.F.S. and "Fondo Seguro del Estado"/"Fondo de Seguro del Estado."  Request that he authorize the release of such records to VA or alternatively provide them to VA himself.  If authorization is provided, make reasonable efforts (an initial request as well as a follow-up request with notification to the Veteran contemporaneous to the follow-up request) to obtain the records.  All action in this regard must be documented in the claims file.  Any records received shall be associated with the claims file.

2.  Review the claims file and undertake any further records development indicated.  This shall include obtaining and associating with the claims file any updated VA treatment records regarding the Veteran.  This also shall include making reasonable efforts as outlined above with respect to any pertinent private treatment records newly identified by him during the course of this remand.  

3.  After completion of the development in paragraphs 1 and 2, arrange for the Veteran to undergo an appropriate VA medical examination regarding his tinnitus.  Such examination shall be conducted in Spanish if necessary.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a description of his relevant history and symptoms as well as the effects of such symptoms on his occupational functioning and daily activities.  All tests, studies, or evaluations deemed necessary next shall be performed.  

The examiner thereafter shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus is related, whether via his otitis media therein or otherwise, to his active duty service.  In doing so, the examiner shall discuss the pertinent medical evidence and lay evidence (to include continuity of symptomatology) of record.  A complete explanation (rationale) shall be provided for this opinion.

If an opinion as to whether it is at least as likely as not that the Veteran's tinnitus is related to his active duty service cannot be provided without resort to mere speculation, the examiner shall provide a complete explanation (rationale) for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

Each of the above actions shall be documented fully in an examination report.

4.  Also after completion of the development in paragraphs 1 and 2, review the claims file and undertake any additional non-records development indicated.  This shall include determining, if appropriate (i.e. if new and material evidence is found), whether an appropriate VA medical examination complete with opinion concerning a psychiatric disorder is necessary to fulfill the duty to assist.  

5.  Finally, readjudicate the issues of whether new and material evidence has been submitted sufficient to reopen the issue of entitlement to service connection for a psychiatric disorder.  Also adjudicate the issue of entitlement to service connection for a psychiatric disorder if new and material evidence is found.  Lastly, readjudicate the issue of entitlement to service connection for tinnitus.  If one or more of these benefits sought is not granted, the Veteran and his representative, if any, shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

